IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                           NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED

NORRIS PALMER,

             Appellant,

 v.                                              Case No. 5D16-2955

DEPARTMENT OF CORRECTIONS
AND STATE OF FLORIDA,

             Appellees.

________________________________/

Opinion filed January 31, 2017

Appeal from the Circuit Court
for Orange County,
Donald A. Myers, Jr., Judge.

Norris Palmer, Live Oak, pro se.

Barbara Debelius, Tallahassee, for
Appellee, Department of Corrections.

No appearance for Appellee, State of
Florida.

PER CURIAM.


      AFFIRMED. See Edwards v. Crews, 124 So. 3d 422, 423 (Fla. 1st DCA 2013).




PALMER, ORFINGER and EVANDER, JJ., concur.